FILED
                            NOT FOR PUBLICATION                             FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

MARIA GUADALUPE PEREZ-                           No. 10-71858
VAZQUEZ,
                                                 Agency No. A089-621-105
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 17, 2012 **
                              San Francisco, California

Before: TASHIMA and SILVERMAN, Circuit Judges, and ADELMAN, District
Judge.***

       Maria Guadalupe Perez-Vazquez petitions for review of a final order of

removal denying cancellation of removal. The Board of Immigration Appeals held


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
that Perez-Vazquez’s 2002 California Welfare and Institutions Code § 10980(c)(2)

“felony” welfare fraud conviction was an adverse factor that weighed against good

moral character under the “catchall” sentence of 8 U.S.C. § 1101(f).1 However, the

conviction was not a felony. It was reduced to a misdemeanor at sentencing

pursuant to California Penal Code § 17(b)(3). The Board was bound by the state’s

characterization of the crime as a misdemeanor. Garcia-Lopez v. Ashcroft, 334

F.3d 840, 845 (9th Cir. 2003). Therefore, we remand for the BIA to reconsider its

good moral character determination.2

      PETITION GRANTED AND REMANDED.




      1
       The “catchall” provides, “[t]he fact that any person is not within any of the
foregoing classes shall not preclude a finding that for other reasons such person is
or was not of good moral character.” Id.
      2
        We decline to consider the remaining arguments made by petitioner and the
government. Moreover, the scope of our review is limited to the grounds actually
relied on by the BIA. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th
Cir. 2011).

                                          2